

115 HRES 461 IH: Urging Tom Flores be inducted to the Pro Football Hall of Fame.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 461IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Soto (for himself, Mr. Ruiz, Mr. Costa, Mr. Gonzalez of Texas, Mrs. Torres, Ms. Sánchez, Ms. Velázquez, Mr. Espaillat, Mr. Castro of Texas, Mr. Sablan, Mr. Gutiérrez, Mr. Carbajal, Mr. Correa, Mr. Vargas, Mr. Grijalva, Mr. Gallego, Ms. Michelle Lujan Grisham of New Mexico, Mr. Cárdenas, Mrs. Napolitano, Mr. Vela, Ms. Roybal-Allard, and Mr. Gomez) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONUrging Tom Flores be inducted to the Pro Football Hall of Fame.
	
 Whereas Tom Flores was born on March 21, 1937, in Fresno, California; Whereas Tom Flores attended Sanger High School, home of the Apaches, from 1950–1954, and was voted Sanger Athlete of the Year in 1954;
 Whereas Tom Flores played as quarterback and graduated from the University of the Pacific in 1958; Whereas in 1960, Tom Flores began his professional football career as a quarterback with the Oakland Raiders;
 Whereas Tom Flores was the first Hispanic starting quarterback in professional football history; Whereas in 1969, Tom Flores signed with the Kansas City Chiefs, where he was a member of the Super Bowl Championship team;
 Whereas Tom Flores retired after the 1970 season, as the fifth leading passer in the American Football League’s (AFL) history;
 Whereas Tom Flores continued his professional football career as an assistant coach for the Buffalo Bills and the Oakland Raiders;
 Whereas in 1977, Tom Flores won Super Bowl XI as an assistant coach of the Oakland Raiders under John Madden;
 Whereas in 1979, Tom Flores became the head coach of the Oakland Raiders; Whereas in 1981, Tom Flores won Super Bowl XV as head coach of the Oakland Raiders;
 Whereas in 1981, Sanger High School named their football stadium in honor of Tom Flores and it is now known as the Tom Flores Stadium;
 Whereas in 1984, Tom Flores won Super Bowl XVIII as head coach of the Los Angeles Raiders; Whereas in 1988, Tom Flores left the Raiders organization and became the president and general manager of the Seattle Seahawks;
 Whereas in 1988, Tom Flores was inducted into the Fresno County Athletic Hall of Fame; Whereas in 1992, Tom Flores was the head coach of the Seattle Seahawks for three seasons;
 Whereas Tom Flores is currently a commentator for the Raiders Radio Network; Whereas Tom Flores left professional football with a lifetime coaching record 97–87, as well as an 8–3 playoff record, with two Super Bowl victories;
 Whereas Tom Flores is only one of two people in National Football League (NFL) history to win multiple Super Bowls as a player, an assistant coach, and a head coach;
 Whereas Tom Flores was the first Hispanic quarterback in the AFL, the first Hispanic coach to win a Super Bowl, and in Seattle, the first Hispanic general manager in the NFL; and
 Whereas Tom Flores has made invaluable contributions to his community, State, and the National Football League: Now, therefore, be it
	
 That the House of Representatives urges Tom Flores be inducted to the Pro Football Hall of Fame. 